DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, filed 9/8/21, with respect to the rejection(s) of claim(s) 12 and 13 under 35 USC 112 have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 12 and 13 has been withdrawn. 
Applicant's arguments filed 9/8/21 with regards to claims 1-20 under 35 USC 102 or 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that the prior art fails to disclose the fourth portion being proximal to at least a portion of the third portion.  
Examiner notes that Palermo et al. US 20040153123 discloses the third portion, including the trigger assembly 400/405, being movable along the housing.  When the trigger is in the distal-most position, the fourth portion is proximal to at least a portion of the third portion (as indicated in annotated figure 13B below).

    PNG
    media_image1.png
    440
    683
    media_image1.png
    Greyscale


Examiner notes that Roe et al. 20020026208 discloses in two different interpretations (as indicated by annotated figure 2, and alternative figure 2 below), that the fourth portion may be proximal to at least a portion of the third portion. Regarding annotated figure 2, the proximal end of the fourth portion, as indicated within the annotated box, is proximal the distal portion of the spring of the third portion, and therefore, may be considered proximal at least a portion of the third portion, even if the entire fourth portion is not proximal to the third portion.  

    PNG
    media_image2.png
    235
    755
    media_image2.png
    Greyscale

Regarding annotated figure 2 alternative, the fourth portion may alternatively considered a portion of the actuator 30/44 on the same side in which the actuator 44 is connected, as it can still extend transversely away from the longitudinal axis opposite side of the first portion, just at a more proximal location, such that the fourth portion is also proximal the third portion in this configuration.

    PNG
    media_image3.png
    263
    709
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14, lines 14 and 15 discloses “movement of the second portion unlocks the third portion to allow movement of the second portion.”  The specification discloses the second portion (locator block assembly 280) being depressed distally to unlock the third portion (triggering system 400/405), which then allows the third portion to be distally advanced.  Examiner believes the claim should be amended as “the movement of the second portion unlocks the third portion to allow movement of the third portion” to be consistent with the specification and the language as disclosed in the other claims.  Claims 15-20 are dependent upon claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 14-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Palermo et al. US 20040153123.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding claim 14, Palermo et al. discloses a device for closing a tissue opening, the device comprising: a proximal housing portion 380 comprising a distal region and a proximal region with an elongate body 300 disposed between the distal region and the proximal region (figure 13A), the proximal housing portion comprising first portion (handle 391), a second portion (locator assembly block 280), a third portion (400/405), and a fourth portion (handle 392), the first portion and the fourth portion extending transversely to a longitudinal axis of the proximal housing portion on opposite sides of the proximal housing portion (figure 12), the fourth portion 392 being proximal at least a portion of the third portion (see annotated figure 13B below, fourth portion 392 is proximal at least a portion of the third portion 400/405 as indicated, when the third portion is moved to the distal position); an elongated distal portion extending from the proximal housing portion (figure 12, with locator assembly 200); a slot extending from the proximal region towards the distal region (paragraph 0150), the slot 

    PNG
    media_image1.png
    440
    683
    media_image1.png
    Greyscale


Regarding claim 15, Palermo et al. discloses the elongated distal portion extending from a recess of the proximal housing portion (figure 8D, extended through the center lumen or recess to the distal end).

Regarding claim 17, Palermo et al. discloses the first portion and the second portion having complimentary orientations (figure 13A, handle 391 with trigger). 
Regarding claim 18, Palermo et al. discloses a locking member to lock movement of the second portion towards the first portion (with detents 285a-b, paragraph 0135). 
Regarding claim 19, Palermo et al. discloses the elongated distal portion is configured to cooperate with a sheath (for example, sheath 640, figure 8D or introducer sheath 700).
Regarding claim 20, Palermo et al. discloses the third portion is configured to deploy a member transverse to the opening (for example, figure 8F with opening 610, or paragraph 71, end of locator structure has expansion elements 230, figure 10B that open transverse to the opening, locator assembly is activated by depressing the third portion 280).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo et al. US 20040153123 in view of Ferguson US 2756748.
	Regarding claim 1, Palermo et al. discloses a device for closing a tissue opening, the device comprising: a proximal housing portion comprising a first portion (handle 391), a second portion (locator assembly block 280), a third portion 400/405, and a fourth portion (handle 392), the first portion and 
	Palermo et al. discloses the second portion being advanced distally to push the tubular body block 270 and tubular body 210, but fails to disclose a proximally facing terminal surface of the second portion having a concave outer surface.
	However, Ferguson teaches a surgical instrument having a pusher, the proximally facing terminal surface having a concave outer surface if desired in order to provide a rear end surface to be properly engageable by the thumb (figure 1, column 2, lines 2-4).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Palermo et al. with a proximally facing terminal surface having a concave outer surface, as taught by Ferguson, to provide a surface to be properly engageable by a thumb or finger for depressing the second portion or the pushing element.
	Regarding claim 2, Palermo et al. discloses the distal portion extending from a recess of the proximal housing portion (figure 8D, extended through the center lumen or recess to the distal end).
	Regarding claim 3, Palermo et al. discloses the fourth portion being tapered (figure 11A, handle 392 with tapered finger grip). 

	Regarding claims 5 and 6, Palermo et al. discloses the second portion is configured to deploy a structure to aid with locating the opening, or a member transverse to the opening (for example, figure 8F with opening 610, or paragraph 71, end of locator structure has expansion elements 230, figure 10B that open transverse to the opening, locator assembly is activated by depressing the second portion 280).  
	Regarding claim 7, Palermo et al. discloses the third portion being configured to advance a closure component for deployment (triggering system 400 advances with the closure component 500, paragraph 0097). 
	Regarding claim 8, Palermo et al. discloses a device for closing a tissue opening, the device comprising: a proximal housing portion comprising a first portion (handle 391), a second portion (locator assembly block 280), a third portion 400/405, and a fourth portion (handle 392), the first portion and the fourth portion extending transversely to a longitudinal axis of the proximal housing portion on opposite sides of the proximal housing portion (figure 12), the fourth portion 392 being proximal at least a portion of the third portion (see annotated figure 13B above, fourth portion 392 is proximal at least a portion of the third portion 400/405 as indicated, when the third portion is moved to the distal position); and a distal portion 200 extending from the proximal housing portion, wherein, at least the second portion and the third portion are configured to move toward the first portion (locator assembly block is depressed distally, which releases the triggering system 400 which is then advanced distally, paragraph 0159), the movement of the third portion terminating substantially at the first portion (figures 12 to 13A) wherein movement of the second portion unlocks the third portion to allow 
Palermo et al. discloses the second portion being advanced distally to push the tubular body block 270 and tubular body 210, but fails to disclose a proximally facing terminal surface of the second portion having a concave outer surface.
	However, Ferguson teaches a surgical instrument having a pusher, the proximally facing terminal surface having a concave outer surface if desired in order to provide a rear end surface to be properly engageable by the thumb (figure 1, column 2, lines 2-4).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Palermo et al. with a proximally facing terminal surface having a concave outer surface, as taught by Ferguson, to provide a surface to be properly engageable by a thumb or finger for depressing the second portion or the pushing element.
	Regarding claim 9, Palermo et al. the distal portion comprises a tapered distal end (may be a rounded tip 220 which is therefore a tapered end, figure 8F).
	Regarding claim 10, Palermo et al. discloses the fourth portion being tapered (handle 392, figure 13A), the fourth portion being proximal a distal end of the third portion (figure 13A, when portion 400 is advanced distally).
	Regarding claim 11, Palermo et al. discloses the second portion comprising a finger receiving surface (figure 13A, finger depresses the plunger).
Regarding claims 12 and 13, Palermo et al. discloses the second portion is configured to deploy a structure to aid with locating the opening, or a member transverse to the opening (for example, figure 8F with opening 610, or paragraph 71, end of locator structure has expansion elements 230, figure 10B that open transverse to the opening, locator assembly is activated by depressing the second portion 280).  
s 1-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roe et al. 20020026208 in view of Ferguson US 2756748.
Regarding claims 1 and 4, Roe et al. discloses a device for closing a tissue opening, the device comprising: a proximal housing portion comprising a first portion (side of housing portion 70), a second portion (button 72), a third portion (spring 74), and a fourth portion (opposite side of housing portion 70, see annotated figure 2 below), the first portion and the fourth portion extending transversely to a longitudinal axis of the proximal housing portion on opposite sides of the proximal housing portion (may be considered at least partially extending radially outward from the longitudinal axis as they wider portion of housing 70, such as the portion surrounding the distal portion of the spring 74 extends away from the central longitudinal axis forming a bend in the housing, Examiner notes the first and fourth portions do not require that they have their own individual transversely extending axis), the fourth portion being proximal at least a portion of the third portion (see annotated figure 2 below, the proximal end of the fourth portion, as indicated within the annotated box, is proximal the distal portion of the spring of the third portion, and therefore, may be considered proximal at least a portion of the third portion, even if the entire fourth portion is not proximal to the third portion) and a distal portion 60 extending from the proximal housing portion (figure 2), wherein, at least the second portion and the third portion are configured to move toward the first portion wherein movement of the second portion unlocks the third portion to allow movement of the third portion (button 72 is distally depressed which moves the button 72 and allows the spring 74 to move distally toward the distal end portion of 70, or the first and fourth portions of housing 70, paragraph 0046) .

    PNG
    media_image2.png
    235
    755
    media_image2.png
    Greyscale

Roe et al. discloses the depressing the second portion, or button 72 (paragraph 0046), but fails to disclose a proximally facing terminal surface of the second portion having a concave outer surface or a finger receiving recess.
	However, Ferguson teaches a surgical instrument having a pusher, the proximally facing terminal surface having a concave outer surface if desired in order to provide a rear end surface to be properly engageable by the thumb (figure 1, column 2, lines 2-4), the concave surface forming the thumb, or finger, receiving recess.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Roe et al. with a proximally facing terminal surface having a concave outer surface or finger recess, as taught by Ferguson, to provide a surface to be properly engageable by a thumb or finger for depressing the second portion or the pushing element.
Regarding claim 2, Roe et al. discloses the distal portion extending from a recess of the proximal housing portion (extends out of the distal end 20 of sheath or tubular member 15, figure 2).
	Regarding claim 3, Roe et al. discloses the fourth portion being tapered (tapered to a smaller diameter at the distal end at distal end of spring 74, figure 2). 
	Regarding claims 5, 6, 12 and 13, Roe et al. discloses the second portion is configured to deploy a structure to aid with locating the opening, or a member transverse to the opening (depressing the 
	Regarding claims 7, Roe et al. discloses the third portion is configured to advance a closure component for deployment (can consider deploying the expandable splines 64 to be a closure component, as it is a component of the closure device, the splines being activated and expanded by depressing button 72 and activating spring 74). 
Regarding claim 8, Roe et al. discloses a device for closing a tissue opening, the device comprising: a proximal housing portion comprising a first portion (side of housing portion 70), a second portion (button 72), a third portion (spring 74), and a fourth portion (opposite side of housing portion 70, see annotated figure 2 above), the first portion and the fourth portion extending transversely to a longitudinal axis of the proximal housing portion on opposite sides of the proximal housing portion (may be considered at least partially extending radially outward from the longitudinal axis as they wider portion of housing 70, such as the portion surrounding the distal portion of the spring 74 extends away from the central longitudinal axis forming a bend in the housing, the first and fourth portions do not require that they have their own individual transversely extending axis), ), the fourth portion being proximal at least a portion of the third portion (see annotated figure 2 above, the proximal end of the fourth portion, as indicated within the annotated box, is proximal the distal portion of the spring of the third portion, and therefore, may be considered proximal at least a portion of the third portion, even if the entire fourth portion is not proximal to the third portion); and a distal portion 60 extending from the proximal housing portion (figure 2), wherein, at least the second portion and the third portion are configured to move toward the first portion, the movement of the third portion terminating substantially at the first portion (spring 74 is moved distally within the opening of housing 70, but is only able to be depressed within the housing, the housing 70 is being considered the first and fourth portion, see annotated figure 2 above), the second portion configured to advance a closure component for 
wherein movement of the second portion unlocks the third portion to allow movement of the third portion (button 72 is distally depressed which moves the button 72 and allows the spring 74 to move distally toward the distal end portion of 70, or the first and fourth portions of housing 70).
Roe et al. discloses the depressing the second portion, or button 72 (paragraph 0046), but fails to disclose a proximally facing terminal surface of the second portion having a concave outer surface.
	However, Ferguson teaches a surgical instrument having a pusher, the proximally facing terminal surface having a concave outer surface if desired in order to provide a rear end surface to be properly engageable by the thumb (figure 1, column 2, lines 2-4).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Roe et al. with a proximally facing terminal surface having a concave outer surface, as taught by Ferguson, to provide a surface to be properly engageable by a thumb or finger for depressing the second portion or the pushing element.
Regarding claim 9, Roe et al. discloses the distal portion comprising a tapered distal end (tapered distal tip 62, figure 4B).
Regarding clam 10, Roe et al. discloses the fourth portion being tapered, the fourth portion being proximal a distal end of the second portion (the fourth portion may alternatively considered a portion of the actuator 30 on the same side in which the actuator 44 is connected, as it can still extend transversely away from the longitudinal axis opposite side of the first portion, just at a more proximal location, and at least may be considered tapered, such as the distal portion of 44, see annotated figure 2 alternative below; Examiner further notes that the fourth portion is also proximal the third portion in this configuration).

    PNG
    media_image3.png
    263
    709
    media_image3.png
    Greyscale


Regarding claim 11, Roe et al. discloses the second portion comprising a finger receiving surface (finger may depress surface of button 72 to actuate).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771